Citation Nr: 0118725	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the veteran as a former 
prisoner-of-war (POW) for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized military service during World War 
II.  He died in March 1979, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from the VA Regional Office (RO) in Manila, Philippines, 
which denied the appellant's claim that the veteran was 
entitled to recognition as having been held as a POW.

The record reflects that the appellant requested a personal 
hearing before a Member of the Board in conjunction with her 
appeal.  However, a hearing was scheduled for June 2001, and 
the appellant failed to appear.  Accordingly, her request for 
a personal hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2000).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the appellant's claim has been completed.

2.  The service department has not verified any period of POW 
service.  In fact, the service department specifically found 
that the veteran had no POW status.

3.  The evidence on file does not show a reasonable basis for 
questioning the service department's finding that the veteran 
had no POW status.


CONCLUSION OF LAW

The veteran is not entitled to former POW status for VA 
benefits.  38 U.S.C.A. §§ 101(32), 1112(b) (West 1991); 38 
C.F.R. §§  3.1(y), 3.8, 3.9, 3.203 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

For VA purposes, if a veteran is: (1) a former POW and; (2) 
as such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y).  The VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  Such findings shall be accepted 
only when detention or internment is by an enemy government 
or its agents.  38 C.F.R. 
§ 3.1(y)(1).

The VA is not required under 38 C.F.R. § 3.1(y) to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996); VAOPGCPREC 14-
94.  The Board may plausibly find that the appellant was not 
a POW during service if service department records do not 
reflect that he was and if the dates of alleged POW status in 
the evidence vary considerably.  See Manibog, 8 Vet. App. at 
468 (veteran was deemed not to have former POW status when 
his service records did not indicate he was a former POW and 
he presented varying statements regarding his dates of 
alleged POW status).
Background.  On his May 1947 Affidavit of Philippine Army 
Personnel, he reported, in part, that he was a "POW (Death 
March)" from April 10, to April 24, 1942.  Moreover, he 
stated that he escaped from the Death March at Betis, 
Pampanga, on April 25, 1942, and reached home on that same 
date.  However, when he reached home he claimed that he was 
already sick with malaria.  Additionally, he stated that he 
had surrendered under Proclamation No. 1.

The veteran's discharge examination report makes no mention 
as to whether or not he was held as a POW.

The record reflects that the Service Department certified the 
veteran's recognized service as follows: pre-war service from 
November 26, 1941, to December 7, 1941; beleaguered service 
from December 8, 1941, to April 8, 1942; missing on April 9, 
1942; no casualty status from April 10, 1942, to March 9, 
1945; that his status under MPA was terminated March 9, 1945; 
and that he had regular PA service from March 10, 1945, to 
May 12, 1946.  Further, it was stated that the veteran was 
entitled to received pay during the above periods except for 
April 10, 1942, to April 15, 1942, for alleged POW status, 
not supported; April 16, 1942, to June 10, 1942, for alleged 
sickness, not supported; and June 11, 1942, to March 9, 1945, 
because of civilian pursuits, not engaged in military 
activities.  Moreover, it was specifically stated that the 
veteran had no POW status.  

During his lifetime, the veteran submitted various claims for 
VA benefits, including entitlement to service connection for 
a heart disorder.  However, the veteran had no service-
connected disabilities at the time of his death in March 
1979.  His death certificate lists his cause of death as 
heart failure due to rheumatic heart disease.

By a January 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, among other things.  The 
appellant was informed of this decision by correspondence 
dated in February 1996, including her right to appeal, and 
she did not appeal.

By a February 1999 statement, the appellant submitted a 
statement requesting reconsideration of her claim for 
benefits due to the "newly enacted new POW legislation 
including US PL 97-37 and 100-322."  

In April 1999, the RO sent correspondence to the appellant 
requesting evidence regarding her claim that the veteran was 
a POW during his recognized service.  She subsequently 
submitted a duplicate copy of the veteran's May 1947 
Affidavit of Philippine Army Personnel in support of her 
claim.  

The appellant has also submitted a January 1991 Certification 
from General Headquarters, Armed Forces of the Philippines, 
that the veteran had military service from November 1941 to 
May 1946.  Further, this Certification noted that the veteran 
was paid of his arrears as a private from December 8, 1941, 
to April 15, 1942; paid as a private from March 10, 1945, to 
September 15, 1945; and paid as a corporal from September 16, 
1945, to October 31, 1945.  However, this Certification 
contains no information as to whether or not the veteran was 
a POW during his period of recognized service.

In a December 1999 Memorandum for File, the RO reiterated the 
Service Department's findings and certification regarding the 
veteran's recognized military service.  Additionally, the RO 
noted that the Service Department did not certify any POW 
status for the veteran.  It was stated that the service data 
was compiled from the best evidence available in the files of 
their office, and that they were considered factually 
accurate in the absence of evidence to the contrary.  The RO 
also noted the veteran's contention of POW status on his May 
1947 Affidavit of Philippine Army Personnel, and that this 
document was evidence when the Service Department made its 
determination that the veteran was not a POW.  Moreover, the 
RO stated that the Service Department had certified that the 
veteran's only creditable military service was from November 
26, 1941, to April 9, 1942, and from March 10, 1945, to May 
12, 1946.  Consequently, it was determined that entitlement 
to benefits under the provisions of Public Laws 97-37 and 
100-322 could not be established.

By correspondence dated in February 2000, the RO informed the 
appellant that her claim was denied.  She appealed this 
decision to the Board.  In her Notice of Disagreement and 
Substantive Appeal, she essentially reiterated her contention 
that the veteran was a POW and, as such, she was entitled to 
benefits as his surviving spouse.

Various medical records are also on file, but have no 
pertinent findings regarding the appellant's claim that the 
veteran was entitled to recognition as a POW for VA purposes.


Analysis.  VA has a duty to assist a claimant in developing 
facts pertinent to his or her claim, and to notify him or her 
of the evidence necessary to complete an application for 
benefits.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board notes 
that the RO did not have the benefit of the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
appellant of the evidence necessary to substantiate her claim 
by, among other things, the April 1999 correspondence and the 
April 2000 Statement of the Case, and the appellant has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, and that 
no additional assistance to the appellant is required based 
on the facts of the instant case.

Moreover, as the law and not the facts is dispositive in this 
case, there does not appear to be any reasonable possibility 
that any additional assistance would aid in substantiating 
the appellant's claim.  See § 3 of the VCAA, to be codified 
at 38 U.S.C.A. § 5103A(a)(2).  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.  

In the instant case, the Board finds that the veteran is not 
entitled to recognition as a POW for VA purposes.  As stated 
above, the service department has certified that the veteran 
had no POW status during his recognized service.  Under 38 
C.F.R. 
§§ 3.1(y)(1), VA shall accept the service department findings 
as to status as a former POW "unless a reasonable basis 
exists for questioning it."  For the reasons stated below, 
the Board concludes that there is no "reasonable basis" for 
questioning the service department's certification of no POW 
status.

The only evidence attesting to the veteran having been held 
as a POW in the May 1947 Affidavit of Philippine Army 
Personnel.  As noted in the December 1999 Memorandum for 
File, this document was evidence before the Service 
Department when it was determined that the veteran's alleged 
POW status was not supported by the evidence.  No additional 
evidence, to include official U.S. military documents, have 
since been submitted which would otherwise support the 
allegation that the veteran was a POW.  Even the January 1991 
Certification from the Armed Forces of the Philippines makes 
no reference to whether or not the veteran was held as a POW.  
Moreover, as noted above, the Service Department certified 
that the veteran was in no casualty status from April 10, 
1942, to March 9, 1945, and that he was not entitled to this 
period.  While VA is not required under 38 C.F.R. § 3.1(y) to 
follow a service department's finding that a veteran was not 
a POW, it is required to follow a service department's 
certification as to the period of recognized service.  Thus, 
the Board concurs with the RO's determination in the December 
1999 Memorandum for File, that the veteran's only creditable 
periods of recognized service was from November 26, 1941, to 
April 9, 1942, and from March 10, 1945.  The veteran alleged 
that he was held as a POW from April 10, 1942, to April 24, 
1942, which is outside these periods of creditable, 
recognized service.

The Board further notes that even if there were a  
"reasonable basis" for questioning the service department's 
certification of no POW status, the claimed period of POW 
service (April 10, 1942, to April 24, 1942) would not meet 
the requirements for entitlement to benefits for VA purposes 
with regard to presumptive conditions under 38 C.F.R. 
§ 3.309(c), since this period was less than 30 days in 
length.

For the reasons stated above, the Board concludes that the 
appellant has not satisfied the legal requirements for 
recognition of the veteran as having been a POW for VA 
purposes.  Consequently, her claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).









ORDER

Entitlement to recognition of the veteran as a former POW for 
VA purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

